1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement(IDS)s submitted was filed along with the mailing date of the Application on March 03, 2022. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
	Claim Objections

3.	Claims 1-7 are objected to because of the following informalities:  
Claim limitations “drive electrode” and “drive signal” are very confusing. In order to make clear to one of ordinary skill in the art, applicants are suggested to change claim limitations, “drive electrode” to “touch drive electrode” and “drive signal” to “touch drive signal”. Drive electrode and drive signal should be definitive either used for touch or display an image.  

Appropriate correction is required.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a gate drive controller”, “a mutual capacitance acquisition unit”, and “a self-capacitance acquisition unit” in claims 1-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicants do not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicants may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KONG et al.(US 2017/0213499 A1)(herein after KONG) in view of KIM et al.(US 2020/0393926 A1)(herein after KIM).
Regarding claim 1, KONG teaches a display device(display device, Para-1) with a built-in touch panel(fig.2, display panel including an in-cell touch screen, Para-41), the display device comprising:

a plurality of thin film transistors(plurality of thin film transistors TFTs, Para-29);

a plurality of gate lines(gate lines GL) connected to the plurality of thin film transistors(Para-29,31), extending in a first direction(G1, G2, G3,.,.,., fig.2), and disposed side by side in a second direction orthogonal to the first direction(fig.2)(direction of gate lines depends on designer choice and purpose of the display device)(it is obvious to one of ordinary skill in the art and well-known that gate lines could be extending in the second direction and disposed side by side in the first direction; pixel formed in an intersection of gate line and data line, gate lines could be either horizontal or vertical and date lines could be vertical or horizontal and vice versa);

a gate drive controller(timing controller 110, scan driving circuit 13, gate shift register 140, fig.1) configured to sequentially supply a gate signal to the plurality of gate lines(Para-33; fig.4, Para-50);

a plurality of drive electrodes(common electrode blocks, TX blocks, figs.2&3) disposed side by side in the second direction (fig.2)(direction of drive electrodes depends on designer choice and purpose of the display device)(it is obvious to one of ordinary skill in the art and well-known that drive electrodes could be disposed side by side in the second direction);

a plurality of detection electrodes(Rx lines, figs.2&3) disposed alternately with the plurality of drive electrodes in the second direction and forming an electrostatic capacitance(mutual capacitance Cm, figs.2&3) with the plurality of drive electrodes(Para-42, 45-47);

a mutual capacitance acquisition unit(touch sensing circuit 111, fig.1) configured to supply a drive signal for mutual capacitance(Cm) detection to the plurality of drive electrodes and acquire a mutual capacitance(Cm) detection signal from the plurality of detection electrodes(Para-40, 42, 45-47); and

a self-capacitance acquisition unit(touch sensing circuit 111, fig.1)configured to supply a drive signal for self-capacitance detection to the plurality of detection electrodes and acquire a self-capacitance detection signal from the plurality of detection electrodes(Para-29, 47),

wherein each of the plurality of drive electrodes(TX blocks) and the plurality of detection electrodes(RX lines) overlaps at least one of the plurality of gate lines(G1, G2, G3, …) in a plan view(fig.2), and 

Nevertheless, KONG is not found to teach expressly the display device with a built-in touch panel, wherein the self-capacitance acquisition unit is configured to supply the drive signal for self-capacitance detection to at least one of the plurality of detection electrodes while the gate signal is being supplied to gate lines of the plurality of gate Lines overlapping any one of the plurality of drive electrodes.

However, KIM teaches a touch screen display device, wherein the self-capacitance acquisition unit(touch driving circuit TDC, touch controller TCTR, fig.1) is configured to supply the drive signal for self-capacitance detection(Para-105) to at least one of the plurality of detection electrodes(CE2, fig.19A) while the gate signal is being supplied(gate signal On) to gate lines of the plurality of gate lines overlapping any one of the plurality of drive electrodes(Para-280, 293-295, 301).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KONG with the teaching of KIM to include the feature in order to provide a touchscreen display device having a touch driving circuit capable of detecting a pen touch simultaneously with display driving and also able to remove or reduce panel interior noise.

Regarding claim 2, KONG as modified by KIM teaches the display device with a built-in touch panel according to claim 1, wherein the self-capacitance acquisition unit(timing controller 110, a touch sensing circuit 111, fig.1, KONG; touch driving circuit TDC, touch controller TCTR, KIM) is configured to, while the gate signal is being supplied to gate lines of the plurality of gate lines overlapping any one of the plurality of drive electrodes, supply the drive signal for self-capacitance detection(Para-105) to the plurality of detection electrodes(figs.18A-19B and related text, also Para-103, KIM).

Claims 4 and 5 are rejected for the same reason as mentioned in the rejection of claim 2, since claims 2, 4, and 5 recite almost identical claim limitations except for minor wording and insignificant change in terminology.

Method claim of Claim 7 has been analyzed with respect to the display device claim of claim 1 and therefore is rejected for the same reason as mentioned in the rejection of claim 1. 
 10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KONG et al.(US 2017/0213499 A1) in view of KIM et al.(US 2020/0393926 A1) and further in view of FENG et al.(US 2021/0232285 A1) (herein after FENG).

Regarding claim 3, KONG as modified by KIM is not found to teach expressly the display device with a built-in touch panel according to claim 1, wherein the mutual capacitance acquisition unit is configured to, while the gate signal is being supplied to gate lines of the plurality of gate lines overlapping any one of the plurality of drive electrodes, supply the drive signal for mutual capacitance detection to the other drive electrodes of the plurality of drive electrodes.

However, FENG teaches a driving circuit of a touch display apparatus, wherein the mutual capacitance acquisition unit (driving circuit 1000, timing controller 1014, fig.10, Para-122) is configured to, while the gate signal is being supplied to gate lines of the plurality of gate lines overlapping any one of the plurality of drive electrodes, supply the drive signal for mutual capacitance detection to the other drive electrodes of the plurality of drive electrodes(S401, S403, fig.4, Para-62, 67-68; S901, S903, fig.9B, Para-112, 114-115, also Para-118).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KONG further with the teaching of FENG to include the feature in order to provide a touch display device that perform pixel driving based on the gate driving signal, the pixel voltages, and the common electrode driving signal. 

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KONG et al.(US 2017/0213499 A1) in view of KIM et al.(US 2020/ 0393926 A1) and further in view of WANG et al.(US 2016/0378225 A1) (herein after WANG).

Regarding claim 6, KONG as modified by KIM is not found to teach expressly the display device with a built-in touch panel according to claim 1, wherein the plurality of drive electrodes and the plurality of detection electrodes constitute a plurality of unit cells, and the plurality of unit cells each include a drive electrode, and a detection electrode having a rectangular shape and provided on both sides of the drive electrode in the second direction in a plan view.

However, WANG teaches a touch display panel, wherein the plurality of drive electrodes(driving electrode portions 12, fig.1, Para-33) and the plurality of detection electrodes (sensing electrode units 20, fig.1, Para-33) constitute a plurality of unit cells(touch sensing nodes 30, known as touch pixel), and 

the plurality of unit cells(touch pixels 30) each include a drive electrode, and a detection electrode having a rectangular shape and provided on both sides of the drive electrode in the second direction in a plan view(fig.1).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KONG further with the teaching of WANG to include the feature in order to provide an in-cell touch display panel which can improve drive capability and sensing sensitivity of the touch sensing electrodes.


Examiner Note

12. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and
are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.
In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as
taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692